Bleckley, Chief Justice.
The evidence was not insufficient to warrant a conviction. The corpus delicti was established. That hay and oats were stolen from the house as alleged, at or after dark, and that they were carried by the accused on his dray to the store of Cater in another quarter of the city and there deposited, can admit of no question. It is certain, too, that Flemister or Nunnally, or both, participated in the larceny and shared in the criminal design. The only matter admitting of any doubt is whether Wynn, the plaintiff' in- error, was their victim or their accomplice. This point is sufficiently cleared up by one fact, on which the evidence is all one way, to wit, that Cater and Flemister were unknown to each other. In accounting for his conduct, Wynn said Flemister told him to carry the *744goods to Cater’s. The evidence is, that Cater did not know Elemister, and this being so, there is every probability that Wynn selected the place of deposit, the place where he had been making his own purchases of forage. lie may by possibility be innocent, but the jury have judged him by a process of moral reasoning, and all we can say is that their premises justified their conclusion.
Judgment affirmed.